Citation Nr: 0032639	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia of the left knee, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected carpal tunnel syndrome (CTS) of the right wrist, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
April 1980.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in December 1998.  



REMAND

The veteran contends, in essence, that his service-connected 
chondromalacia of the left knee, chondromalacia of the right 
knee, and CTS of the right wrist are severe enough to warrant 
the assignment of higher ratings.  

The veteran's left knee disorder is currently rated under 
Diagnostic Codes 5261 (for limitation of flexion of the knee) 
and his right knee disorder is currently rated under 
Diagnostic Code 5257 (for recurrent subluxation or lateral 
instability).  

On the veteran's last VA examination in December 1998, it was 
noted that X-rays and MRI studies have shown degenerative 
joint disease in the right knee and degenerative changes and 
spurring in the left knee.  

Since the last examination, the veteran has asserted that the 
service-connected knee disorders cause not only pain and 
instability (June 1999 VA Form 9), but also limitation of 
motion and degenerative joint disease (August 1999 statement 
from the service representative).  

The Board points out that, in the event both instability and 
arthritis affecting the knees are diagnosed and determined to 
be service connected, then the RO should consider whether 
separate evaluations under Diagnostic Codes 5257 and 5003 are 
warranted.  See VAOPGCPREC 23-97 (July 1, 1997).  In this 
regard, the Board would point out that separate ratings are 
warranted only in these types of cases where the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-207, 
and 38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing that the veteran experiences painful motion 
attributable to arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  

Here, since the law provides for higher ratings if the 
veteran's contentions of additional symptomatology are 
supported by medical findings, the case should be remanded 
for a new examination to determine whether the veteran's 
service-connected knee disorders include both arthritis and 
instability.  Thereafter, the RO should reconsider the 
veteran's claims.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca, surpa.  

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available.  Noted in this regard is 
the lack of any medical records of treatment for the 
veteran's service-connected knee disorders since July 1998.  
Accordingly, the RO should aid the veteran in obtaining any 
records of ongoing treatment for review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Turning to the claim for an increased rating for the service-
connected CTS of the right wrist, the Board notes that, since 
the issuance of the Statement of the Case in April 1999, the 
veteran has submitted additional evidence which has not been 
considered by the RO.  This new evidence, received at the RO 
in August 1999 and at the Board in November 2000, includes 
records of VA treatment for the symptoms of CTS.  

The veteran has not waived his right to have that evidence 
initially considered by the RO.  Any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (2000).  Therefore, this 
case must be remanded to the RO for consideration of the 
additional evidence submitted by the veteran.  

The Board also notes that the veteran last underwent a VA 
examination of the peripheral nerves in July 1998.  Since the 
examination, the veteran has asserted that his CTS has 
resulted in atrophy of the hypothenar eminence, impairment of 
the motor and coordination functions of the hand, inability 
to make a complete fist, inability to approximate the thumb 
and fifth finger and diminished grip strength.  In light of 
the complaints of additional debility, the veteran should be 
scheduled for a another examination for the purpose of 
evaluating the severity of the service-connected disability.  

Finally, the Board is aware that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for increase.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since April 1998 for the 
service-connected conditions.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current severity of the service-connected 
knee disability.  All indicated tests, 
including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disabilities.  Additionally, 
the examiner should comment on the 
presence of any right or left knee 
arthritis and the presence or absence of 
instability in the knees.  Furthermore, 
the examiner should indicate the degree 
to which each of the veteran's service-
connected disorders have resulted in 
objective evidence of functional loss due 
to pain.  The examiner should also be 
requested to determine whether, and to 
what extent, the knees exhibit weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected CTS of the right wrist.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  The examiner should 
identify the specific nerves injured and 
indicate whether neuritis or neuralgia is 
present.  The examiner should also 
identify and characterize the level of 
any impairment to motor function, trophic 
changes, sensory disturbances, loss of 
reflexes and pain or muscle atrophy 
associated with the disability.  The 
examiner should further indicate whether 
any incomplete paralysis is characterized 
as mild, moderate, moderately severe or 
severe.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above, as well as all  appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  If arthritis is found 
in either knee, the RO should consider 
rating the veteran's service-connected 
disability of that knee separately, based 
on provisions for rating disorders of the 
knee and on provisions for rating 
arthritis.  

5.  Then, if any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



